

116 S2695 RS: National Bio and Agro-Defense Facility Act of 2019
U.S. Senate
2019-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 376116th CONGRESS1st SessionS. 2695IN THE SENATE OF THE UNITED STATESOctober 24, 2019Mr. Roberts (for himself, Ms. Stabenow, Mr. Grassley, Mr. Moran, Ms. Smith, Mr. Blunt, Ms. Ernst, Mrs. Hyde-Smith, Mr. Boozman, Mr. Gardner, Mr. Thune, Mr. Shelby, Mrs. Fischer, Mr. Braun, Mr. McConnell, Mr. Hoeven, Mr. Leahy, Mr. Tester, Mr. Crapo, Mr. Casey, Mr. Perdue, Mr. Rounds, and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryDecember 17, 2019Reported by Mr. Roberts, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo authorize the Secretary of Agriculture to provide for the defense of United States agriculture
			 and food through the National Bio and Agro-Defense Facility, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the National Bio and Agro-Defense Facility Act of 2019.
 2.DefinitionsIn this Act: (1)AnimalThe term animal has the meaning given the term in section 10403 of the Animal Health Protection Act (7 U.S.C. 8302).
 (2)SecretaryThe term Secretary means the Secretary of Agriculture. (3)Transboundary diseaseThe term transboundary disease has the meaning given the term in section 12203(a) of the Agriculture Improvement Act of 2018 (7 U.S.C. 8914(a)).
 (4)Veterinary countermeasureThe term veterinary countermeasure has the meaning given the term in section 10403 of the Animal Health Protection Act (7 U.S.C. 8302).
			3.National Bio and Agro-Defense Facility
 (a)In generalThe Secretary shall carry out the relevant responsibilities of the Secretary under Homeland Security Presidential Directive 9 (relating to the defense of United States agriculture and food) and the national biodefense strategy developed under section 1086 of the National Defense Authorization Act for Fiscal Year 2017 (6 U.S.C. 104) by acting, as appropriate, through the National Bio and Agro-Defense Facility as a national security laboratory asset of the national biodefense enterprise to provide integrated research, development, and test and evaluation infrastructure for defending against bio- and agro-terrorism threats.
 (b)DutiesPursuant to subsection (a), the Secretary shall use the National Bio and Agro-Defense Facility— (1)to integrate agricultural, zoonotic disease, and public health research;
 (2)to address threats from human pathogens, high-consequence zoonotic disease agents, emerging foreign animal diseases, and animal transboundary diseases;
 (3)to address biological incidence threats; (4)to provide training; and
 (5)to coordinate, partner, and share data and information with the Secretary of Homeland Security, including the support of the production of biological material threat assessments.
 (a)In generalThe National Bio and Agro-Defense Facility shall be a national security laboratory asset to provide integrated research, development, test and evaluation infrastructure, and response capabilities for defending the United States against bio- and agro-terrorism threats.
 (b)DutiesPursuant to subsection (a), the Secretary, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the heads of other appropriate Federal departments and agencies shall use the National Bio and Agro-Defense Facility to protect the food supply, agriculture, and public health of the United States, including by—
 (1)integrating agricultural, zoonotic disease, and other appropriate research; (2)addressing threats from high-consequence zoonotic disease agents, emerging foreign animal diseases, and animal transboundary diseases;
 (3)addressing biological incidence threats; (4)providing appropriate education and training to address bio- and agro-defense threats and responses;
 (5)sharing data and related information with appropriate Federal departments or agencies, as requested by the heads of those departments or agencies, or as necessary, to support the production of biological material threat assessments; and
 (6)coordinating, partnering, and sharing data and related information to enhance the carrying out of the duties of the National Bio and Agro-Defense Facility for the development of priority zoonotic animal disease diagnostics, vaccines, drugs, and other countermeasures.
 4.Research and developmentPursuant to section 3, the Secretary shall carry out research and development objectives—
 Pursuant to section 3, the Secretary, the Secretary of Homeland Security, the Secretary of Health and Human Services, and the heads of other appropriate Federal departments and agencies shall continually establish shared priorities for the research to be conducted in the National Bio and Agro-Defense Facility and carry out research and development objectives at the National Bio and Agro-Defense Facility—
 (1)to develop veterinary countermeasures for emerging foreign animal diseases and animal transboundary diseases;
 (2)to provide advanceadvanced test, diagnostic, and evaluation capability for threat detection, vulnerability assessment, and veterinary countermeasure assessment for animal and zoonotic diseases; and
 (3)for such other purposes as the Secretary determines to be appropriate. 5.EvaluationPursuant to section 4, not less frequently than biennially, the Secretary, in coordination with the Secretary of Homeland Security and the heads of other relevant agencies, shall evaluate and update the strategic research plan for the National Bio and Agro-Defense Facility based on risk and threat assessments.
		6.Availability of data
 (a)Congressional reportEvery 6 months untildiseases; (3)to assist, as appropriate, with the development, and address vulnerability assessments, of the agriculture and food sectors; and
 (4)for such other purposes as the Secretary, in consultation with the Secretary of Homeland Security, the Secretary of Health and Human Services, and the heads of other appropriate Federal departments and agencies, determines to be appropriate.
				5.Evaluation and plan
 (a)In generalPursuant to section 4, not less frequently than biennially, the Secretary, in coordination with the Secretary of Homeland Security, the Secretary of Health and Human Services, and the heads of other appropriate Federal departments and agencies, shall—
 (1)evaluate the work of the National Bio and Agro-Defense Facility; (2)publish a strategic research plan for the National Bio and Agro-Defense Facility based on risk and threat assessments; and
 (3)submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate, the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Agriculture of the House of Representatives, the Committee on Homeland Security of the House of Representatives, and the Committee on Energy and Commerce of the House of Representatives the strategic research plan described in paragraph (2).
 (b)Classified informationThe strategic research plan required under subsection (a)(2)— (1)shall be published in an unclassified format that is publically available;
 (2)shall be submitted under subsection (a)(3) in unclassified form; and (3)may include in the submission under subsection (a)(3) a classified annex for any sensitive or classified information, as necessary.
 6.Memoranda of agreementNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into memoranda of agreement with the Secretary of Homeland Security, the Secretary of Health and Human Services, and the heads of other appropriate Federal departments and agencies for the use, operation, and research of the National Bio and Agro-Defense Facility by those Secretaries and department and agency heads.
		7.Availability of data and congressional briefings
 (a)In generalEvery 6 months until the date described in subsection (b), the Secretary and the Secretary of Homeland Security, as appropriate, shall submitprovide to the Committees on Agriculture, Nutrition, and Forestry and Homeland Security and Governmental Affairs of the Senate and the Committees on Agriculture and Homeland Security of the House of Representatives a report and briefing describing—
 (1)progress under each phase described in the memorandum of agreement entitled Memorandum of Agreement Between the U.S. Department of Agriculture Marketing and Regulatory Programs, the U.S. Department of Agriculture Research, Education, and Economics, and the Department of Homeland Security Science and Technology Directorate and dated June 20, 2019, that is not completed as of the date of enactment of this Act; and
 (2)the operations and mission, including coordination, under any successor memorandum of agreement, or similar joint agreement or understanding, between the Department of Agriculture
 (2)the status of completion of the memoranda of agreement under section 6; and (3)the operations and mission of the National Bio and Agro-Defense Facility, including the coordination and carrying out of—
 (A)the memoranda of agreement described in paragraphs (1) and (2); (B)any successor memoranda of agreement to the memoranda of agreement described in paragraphs (1) and (2); or
 (C)any similar joint agreement or understanding between the Department of Agriculture and the Department of Homeland Security, or other relevant agencies, that documents the biodefense mission of the National Bio and Agro-Defense Facility.
 (b)TerminationThe reporting requirementand briefing requirements under subsection (a) shall terminate on the date that is 25 years after the date on which the National Bio and Agro-Defense Facility attains full operating capability.
 (c)Effective dateThis section shall take effect on the date of enactment of this Act. 7.Effect 8.Budget and report (a)BudgetConcurrently with each budget submission to the Director of the Office of Management and Budget, the Secretary, the Secretary of Homeland Security, and the Secretary of Health and Human Services shall jointly submit to the Director of the Office of Management and Budget an integrated budget plan for the defense of the United States food system, including the operation and use of the National Bio and Agro-Defense Facility.
 (b)ReportNot later than 60 days after the date on which the budget of the United States Government is submitted by the President under section 1105 of title 31, United States Code, for each fiscal year, the Secretary, the Secretary of Homeland Security, and the Secretary of Health and Human Services shall jointly submit to Congress a report describing an integrated budget plan described in subsection (a), which shall be consistent with the budget submission of the President under that section for the defense of the United States food system, including the operation and use of the National Bio and Agro-Defense Facility.
			9.Effect
 (a)In generalNothing in this Act requires the Secretary to have administrative jurisdiction overresponsibility for operations of the National Bio and Agro-Defense Facility. (b)Transfer of jurisdictionIf administrative jurisdiction overresponsibility for operations of the National Bio and Agro-Defense Facility is transferred from the Secretary to another Federal agency, any reference in this Act (other than section 67) to the Secretary shall be deemed to be a reference to the head of that Federal agency.
 8.Effective dateExcept for section 6, this Act shall take effect on the date on which all phases in the memorandum of agreement described in section 6(a)(1) are completed.
		10.Effective date
 (a)In generalExcept as provided in subsection (b), this Act shall take effect on the date on which the initial operating capability described in the memorandum of agreement described in section 7(a)(1) takes effect.
 (b)ExceptionsSections 7 and 8 shall take effect on the date of enactment of this Act.December 17, 2019Reported with amendments